 

Exhibit 10.12

 

AMENDMENT NO. 3

TO SECOND AMENDED AND RESTATED RESEARCH AND LICENSE

AGREEMENT

 

This amendment no. 3 to the Second Amended and Restated Research and License
Agreement (this “Amendment”) is entered into as of February 18, 2016 by and
between Ramot at Tel Aviv University Ltd., a company organized under the laws of
Israel with offices at Tel Aviv University, Tel Aviv, Israel (“Ramot”) and
Brainstorm Cell Therapeutics Ltd., a limited liability company incorporated
under the laws of Israel with offices at 12 Bazel Street, Petach Tikva, Israel
49170 (the “Company”).

 

WHEREAS, Ramot and Brainstorm Cell Therapeutics Inc. executed a Second Amended
and Restated Research and License Agreement dated July 26, 2007, as amended on
December 24, 2009, which was assigned from Brainstorm Cell Therapeutics Inc. to
the Company on December 20, 2011, and further amended on April 30, 2104 (the
“Second Amendment”) (collectively, the “Agreement”); and

 

WHEREAS, Ramot agrees to assign to the Company all of the results of the
Research performed during the New Research Period in the framework of the Second
Amendment, as set forth herein.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

1.Definitions.

 

All terms used in this Amendment with an initial capital letter shall have the
meanings ascribed to them in the Agreement, unless otherwised specified herein.

 

2.Assignment.

 

2.1   Subject to the terms and conditions set forth in this Amendment and in the
Agreement, Ramot hereby transfers to the Company its worldwide right, title and
interest in and to the results of the Research performed during the New Research
Period in the framework of the Second Amendment (“Assigned Rights”).

 

2.2   Ramot agrees, at the Company’s request and expense, to assist and
cooperate in all respects, to execute documents and take such further acts as
may reasonably be requested by the Company to acquire, transfer, maintain,
perfect and enforce patent and other legal protection for the Assigned Rights.

 

2.3   The assignment procedure shall be handled by the Company which shall be in
direct contact with the relevant patent attorneys and patent offices. Ramot
shall be kept updated at all times with respect to the status of such actions.

 

 

 

 

3.“Ramot Results”, “Ramot Technology”.

 

Wherever reference is made in the Agreement to the “Ramot Results” and “Ramot
Technology”, such reference shall be deemed to include the Assigned Rights,
except as specifically set forth below:

 

3.1   Section 3.1 of the Agreement (Title, Ramot Technology) shall not apply
with respect to the Assigned Rights. Instead, all rights, title and interest in
and to the Assigned Rights, and in and to any drawings, plans, diagrams,
specifications and other documents containing any of the Assigned Rights shall
be owned solely and exclusively by the Company.

 

3.2   Section 5.1 of the Agreement (License) shall not apply with respect to the
Assigned Rights. However, it is clarified that use of the Assigned Rights by the
Company is subject to provisions of the Agreement, unless specifically stated
otherwise in this Amendment, including the consideration sections of the
Agreement.

 

3.3   Section 13.4.1 of the Agreement (Termination of Rights) shall not apply
with respect to the Assigned Rights. Instead, upon termination by the Company
pursuant to Sections 13.3.1, 13.3.2 or 13.3.3 of the Agreement or by Ramot
pursuant to Sections 6.4, 13.3.2 or 13.3.3 of the Agreement, the assignment
attached to this Amendment as Exhibit A entered into on the date hereof shall
automatically enter into effect, and all rights in and to and under the Assigned
Rights shall be automatically transferred back to Ramot, at the Company’s
complete expense.

 

4.Product.

 

The definition of “Product” in Section 1.19 of the Agreement shall be replaced
with the following definition:

 

“Product” shall mean: (i) any product or service that incorporates
differentiation factors and other materials which is capable of inducing bone
marrow or cord blood stem cells to differentiate into neuron-like or glial-like
cells that can be transplanted into patients for the treatment of neurological
and ophthalmic diseases in humans, including autism; or (ii) and neuron-like or
glial-like cell generated through use of a product described in clause (i) of
this Section 1.19.”

 

5.Valid Claim.

 

The definition of “Valid Claim” in Section 1.33 of the Agreement shall be
replaced with the following definition:

 

“Valid Claim” shall mean a claim of a Ramot Patent Right or joint Patent Right
or patent application or granted patent owned or controlled by the Company that
includes, is supported by or makes use of the Assigned Rights, so long as such
claim shall not have been held invalid in a final non-appealable court judgment
or patent office decision, in the relevant jurisdiction.

 

 

 

 

6.Sublicenses

 

Wherever reference is made in the Agreement to a “Sublicense”, such reference
shall be deemed to mean, with respect to the Assigned Rights, any right granted,
or license given, or agreement entered into (including assignment), by the
Company or (to the extent permitted by Section 5.2.2.3) by a licensee of the
Company, to or with any other person or entity, under or permitting any use of
any of the Assigned Rights or otherwise permitting the development, manufacture,
marketing, distribution and/or sale of Licensed Products (regardless of whether
such grant of rights or license given or agreement entered into is referred to
or is described as a license or as an agreement with respect to the development
and/or manufacture and/or sale and/or distribution and/or marketing of Licensed
Products), and any option to obtain such right or license or agreement.

 

7.General.

 

Except for the terms revised herein, all other terms and conditions of the
Agreement shall continue to apply and shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives as of the date first written above.

  

Ramot at Tel Aviv University, Ltd.   Brainstorm Cell Therapeutics Ltd.          
By: /s/ Avi Nataneli   By: /s/ Uri Yablonka Name: Avi Nataneli   Name: Uri
Yablonka Title: Chief Financial Officer   Title: COO By: /s/ Keren Primor Cohen
  [tseal.jpg] Name: Keren Primor Cohen   Title: VP General Counsel and Business
Affairs  

 

 

 

 

Exhibit A

 

ASSIGNMENT

 

Date: February 18, 2016

 

1.Brainstorm Cell Therapeutics Ltd., having a place of business at 71 HaNadiv
St. (5th floor), Herzelia, Israel 12 Bazel St., POB 10019 Kiryat Aryeh, Petach
Tikva, Israel 4900101 (“Brainstorm”), for good and valuable consideration,
hereby transfers and assigns to Ramot at Tel Aviv University Ltd., having a
place of business at Tel Aviv University in Ramat-Aviv, Tel Aviv 61392, Israel
(“Ramot”), at Brainstorm’s complete expense, Brainstorm’s complete and total
worldwide right, title and interest in and to the Assigned Rights (as defined in
amendment no. 3 to the Second Amended and Restated Research and License
Agreement executed by Brainstorm and Ramot on February 18, 2016) (“Assigned
Rights”).

 

2.Brainstorm agrees, at Ramot’s request and Brainstorm’s expense, to assist and
cooperate in all respects to execute documents and take such further acts as may
reasonably be requested by Ramot to acquire, transfer, maintain, perfect and
enforce patent and other legal protection for the Assigned Rights.

 

BRAINSTROM CELL THERAPEUTICS LTD



  [tex10-12sealb.jpg]       By: /s/ Uri Yablonka   Name: Uri Yablonka   Title:
COO  

 

 

